Citation Nr: 1539241	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  07-27 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1974 to June 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran has been variably diagnosed with depression, major depressive disorder with psychotic features, and a mood disorder.  The Board has therefore recharacterized the issue as reflected on the title page.  See Clemons v Shinseki, 23 Vet. App 15 (2009).

The Board remanded the issue on appeal for further development in April 2011, July 2014, and March 2015.  A review of the record reflects substantial compliance with the Board Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDING OF FACT

An acquired psychiatric disorder did not manifest in service and is not otherwise attributable to the Veteran's active military service; psychosis was not exhibited within the first post-service year; and an acquired psychiatric disorder is not caused or aggravated by a service-connected left knee disability.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include as secondary to a left knee disability, are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

Pre-decisional notice letters dated in February 2006 and March 2006 complied with VA's duty to notify.  Specifically, the letters apprised the Veteran of the evidentiary requirements for service connection on a direct basis, the division of responsibility between the Veteran and VA with regard to obtaining evidence, and the process by which disability ratings and effective dates are assigned.  In compliance with the March 2015 Board Remand directives, a May 2015 letter was sent to the Veteran that advised him of the evidentiary requirements for secondary service connection, and the claim was readjudicated in the July 2015 Supplemental Statement of the Case, thereby curing any timing defect.  Thus, the duty to notify is met.

Regarding VA's duty to assist, VA has obtained the Veteran's service treatment records (STRs), service personnel records, as well as VA and private treatment records in furtherance of his claim.  He was notified of the unavailability of VA Medical Center Dallas treatment records, from January 1996 to October 2000 in the June 2007 Statement of the Case.  He was afforded a VA examination in August 2014.  The VA examiner reviewed the claims file, considering the Veteran's STRs, post-service medical records and specific findings from the Veteran's examination.  Lay statements of the Veteran were noted and considered, and the examiner provided a rationale for all findings made, relying on and citing to the records reviewed.  The examination report is therefore adequate to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In sum, the duty to assist is also met. 

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § § 1110, 1131;
38 C.F.R. § 3.303.  In order to establish service connection for the claimed disorder, generally there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychoses, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing service connection is through a demonstration of continuity of symptomatology.  However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board will first consider the applicability of 38 C.F.R. § 3.303(b) to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include psychotic features with a mood disorder.  There is no evidence of a psychiatric disorder during service.  In fact, in the Veteran's June 1975 separation report, he stated that he was "in good health" and denied trouble sleeping, depression, excessive worry, or nervous trouble of any sort.  Crucially, the earliest evidence of record diagnosing any psychiatric disorder was schizophrenia in 1981, which is six years after the Veteran's separation from service and well past the period for presumptive service connection for psychoses.  As such, service connection under 38 C.F.R. § 3.303(b) and/or Walker is not warranted, and the Veteran's currently diagnosed schizophrenia may not be presumed to have been incurred in service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

With regard to the provisions of 38 C.F.R. §§ 3.303(a) and 3.310(a), the Veteran claims that his acquired psychiatric disorder began during his military service.  Alternatively, he asserts that his acquired psychiatric disorder is secondary to his service-connected left knee disability.

The Veteran has a current acquired psychiatric disorder, variously diagnosed as an unspecified depressive disorder; major depressive disorder, recurrent, with psychotic features; and a mood disorder secondary to general medical condition.  See, e.g., VA mental health note dated October 2013 and VA examination report dated August 2014.  Thus, the first element of service connection on a direct and secondary basis is satisfied.  
Turning to the second element on a direct basis, although the Veteran reports having mental health problems in service, his STRs, to include his January 1974 enlistment examination report and June 1995 separation examination report, are absent any complaints, treatment, or diagnosis of any acquired psychiatric disorder.  Moreover, during his August 2014 VA examination, the Veteran specifically denied any mental health problems or treatment during service, rendering his prior assertions of in-service incurrence of a psychiatric disorder incredible.

Moreover, there is no competent evidence that the Veteran's acquired psychiatric disorder is etiologically related to his military service, to include his service-connected left knee disability.  To this end, the Veteran was afforded a VA examination in August 2014, at which time, he reported that he was first treated for his mental health condition in 1981.  He stated he continued to have intermittent mental treatment throughout the years.  The VA examiner, who reviewed the claims file, opined that the Veteran's psychiatric disorder was less likely than not due to his military service.  The VA examiner reasoned that:

service records were negative for mental health problems.  It also is noted that prior statements . . . [from the Veteran's] wife and stepmother were provided many years post-military service, and there were no other records available to corroborate such reports.  Notably, Veteran's statement with a date stamp of [November 2005] was inconsistent with records.  In the statement, Veteran reported that he had "a lot of mental problems since coming out of military service and while in service," but service records were negative for mental health problems.  Veteran and medical records reviewed also detailed no mental health diagnosis or treatment until the early 1980's, which was several years post-military service. . . . .  

See VA examination report dated August 2014.
Notably, during several VA treatment visits, the Veteran reported that his current acquired psychiatric disorder is a result of stressful events stemming from "property line" issues and financial difficulties.  See, e.g., VA treatment reports dated May and June 2013.  

Regarding the potential for secondary service connection, the August 2014 VA examiner acknowledged the Veteran's diagnoses of major depressive disorder with psychotic features with a mood disorder secondary to chronic pain in his treatment records.  However, the VA examiner stated that he "is not aware of depression being a direct pathophysiological consequence to chronic pain.  Depression is more typically secondary to or aggravated by chronic pain."  The VA examiner further opined that it was less likely than not that the acquired psychiatric disorder was caused or aggravated by his service-connected left knee disability.  To support his statement, the examiner stated that the "Veteran described experiencing low back, neck, and headache pain as contributing to his mood problems.  It is noted that Veteran did not disclose knee pain as a contributing factor to mood problems."  In this case, the examiner stated that the Veteran's current unspecified depressive disorder has been aggravated by his pain attributable to non-service connected disabilities, such as low back, neck and headache pain.

The August 2014 VA examiner's opinions were based upon a review of the medical records, included a discussion that was consistent with the medical evidence, and provided an informed rationale as to the unfavorable nexus opinions rendered.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Therefore, the Board finds probative the August 2014 VA opinion concluding that the acquired psychiatric disorder was less likely than not related to service, caused or aggravated by a service-connected disability.  

The Veteran has not provided any competent medical evidence to rebut the opinions against the claim or otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

Notably, the Board points out that in addition to the negative nexus opinion rendered in the August 2014 VA examination report, the Veteran's treatment records do not reflect any statements concerning a connection between any acquired psychiatric disorder and his military service, or his service-connected left knee disability.   Significantly, during the Veteran's treatment visits and the August 2014 VA examination, he did not report that his acquired psychiatric disorder was attributable to his military service nor his left knee.  Rather, he has related his acquired psychiatric disorder to financial problems, property line issues, and family problems.  

In reaching the above conclusion, the Board has not overlooked the lay statements of the Veteran, his spouse, stepmother, and his sister, reporting that the Veteran was hospitalized in the 1980s for depression and generally stating that his acquired psychiatric disorder is related to his military service.  See lay statements dated July 2012, January 2013, and June 2015.  However, in this case, the Veteran and his spouse, stepmother and sister are not competent to offer an opinion as to the etiology of his psychiatric disability, a complex medical question that requires medical expertise, and their opinions in this regard are of no probative value. Moreover, to the extent the Veteran's stepmother has stated that doctors have related his mental condition to his military service, her assertion is of limited probative value as it is not in any way corroborated by the record.  See Veteran's stepmother's statement dated January 2013.  In this regard, the most persuasive and probative evidence of record on the question of whether there is a nexus between the Veteran's current acquired psychiatric disorder and his military service is the August 2014 opinion, which weighs against the claim. 

The Board therefore finds that the preponderance of the evidence is against the claim of service connection for an acquired psychiatric disorder on a direct and secondary basis.  The benefit-of-the-doubt rule is therefore not applicable, and the Veteran's claim is denied.  38 U.S.C.A §5107; 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected left knee disability, is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


